Case: 1:18-cv-05369 Document #: 113 Filed: 03/13/20 Page 1 of 1 PageID #:2998

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Ubiquiti Networks, Inc.
                                       Plaintiff,
v.                                                        Case No.: 1:18−cv−05369
                                                          Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, March 13, 2020:


        MINUTE entry before the Honorable Gary Feinerman:Defendants' opposed
motion to continue status hearing [110] is denied. As noted [112], counsel may appear
telephonically at the 3/17/2020 status hearing, thus eliminating the need to travel. Counsel
shall be prepared to address how they will ensure that they have all the information and
discovery needed for a productive settlement conference [106]. Motion hearing set for
3/17/2020 [111] is stricken. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
